158 Ga. App. 339 (1981)
280 S.E.2d 336
TAYLOR et al.
v.
POWELL et al.
61651.
Court of Appeals of Georgia.
Decided April 22, 1981.
Gould B. Hagler, Duncan D. Wheale, for appellants.
George W. Fryhofer, Preston B. Lewis, Jr., for appellees.
SHULMAN, Presiding Judge.
Plaintiffs bring this appeal, alleging that the trial court, in violation of Code Ann. § 81-1004, permitted more than one counsel to speak on behalf of the defendants in closing argument.
The evidence shows that counsel for the plaintiffs made the concluding argument. No violation of Code Ann. § 81-1004 thus appears. See Duke v. Steed, 127 Ga. App. 541 (194 SE2d 257).
Judgment affirmed. Birdsong and Sognier, JJ., concur.